DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments to the claims, filed 27 January 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 6, and 9; and has introduced new claims 17-19.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Applicant’s Remarks, filed 27 January 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 112, second paragraph have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments, see pages 11-14 of the Applicant’s Remarks, filed 27 January 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
However, the amendment of claims 6 and 9 is not supported by the written description.  Therefore, claims 6-15, 18, and 19 are now rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 9 recite “determining an amount of change between the rotating body temperature present value and the rotating body temperature initial value, wherein the amount of change is due to an increase in gas pressure due to a deposition in the vacuum pump.”  This limitation is not supported in the original disclosure, which only teaches that a current value of a motor is increased as pressure in the lower part of a blade section is increased.
Claims 7, 8, 10-15 (i.e. 15/6 – 15/14), 18, and 19 are not supported by the written description, because they all depend on one of claims 6 and 9, which are not supported.

Allowable Subject Matter
Claims 1-5 and 17 are allowed.
Claim 1 is allowable over the prior art in view of the inclusion of the limitation “determine an amount of change between the motor current present value and the motor current initial value, wherein the amount of change is due to an increase in gas pressure due to a deposition in the vacuum pump, wherein the deposition detection device detects the deposition in the exhaust pump based on the amount of change after the operation of the exhaust pump for the predetermined period” in combination with the remaining limitations of the claim.  
While it was known in the prior art to use a change in motor current to detect deposition in an exhaust pump, prior art references using change in current were directed to detecting deposition filling space between a rotor and casing such that the rotor makes contact with reaction by-products.  Instead, the claimed invention detects an amount of change due to an increase in gas pressure due to deposition, which will not necessarily require a rotor to make contact with deposited reaction by-products before detecting the deposition.
Sugiura et al. (US PGPub 20090035151) teaches measuring and averaging motor current for an exhaust pump over an initial operating time and subsequently integrating/averaging motor current and comparing the latter average value with the sum of an initial average value and a predetermined value to diagnose whether an increase in pump current is due to deposited reaction by-products.  Not only does Sugiura teach that the increase in pump current is due to the rotor making contact with reaction by-products, as noted above and in the Applicant’s Remarks, but modification of Sugiura to meet the claimed invention would also be inconsistent with the teachings of Sugiura.  Sugiura specifically teaches to use a pressure sensor so as to interrupt self-diagnosis if a change in current is attributable to an increase in pressure.  Thus, Sugiura would never use “the amount of change,” which is “due to an increase in gas pressure,” to detect the deposition.
Manson et al. (US PGPub 20070172361) teaches detecting deposition in an exhaust pump by detecting spikes in current demand on a motor of the pump.  However, Manson teaches that these spikes are caused by material accumulating to fill the running clearance between rotor and stator, rather than due to an increase in gas pressure.  Notably, Manson discusses an increase of both pressure and current with time taken as the exhaust pump experiences accumulation of deposits, although one is not taught to cause the other.  Nevertheless, even if Manson suggests a use of change in current attributable to increase in pressure, it would not have been obvious to modify Sugiura to use such change, for the reasons discussed above.  Moreover, it would not have been obvious to modify Manson to meet the claimed invention as a whole, because the use of current spikes in Manson would render nonobvious the claimed averaging, which would tend to smooth out spikes, as noted in the Office Action of 1 March 2019 (pp. 4-5) and the Applicant’s Remarks of 16 January 2019 (pp. 11-13).
Schofield et al. (US PGPub 20060162438) teaches monitoring the condition of a pump at predetermined intervals, which includes detecting or predicting build-up of deposits in the pump.  Schofield teaches away from using surges in motor current to monitor pump condition, because the time between current surge and pump failure can be short.  Schofield teaches comparing test data, including signals indicative of current, received during a test with data received during previous tests to predict remaining life of a pump.  However, Schofield does not teach to use “an amount of change between the motor current present value and the motor current initial value, wherein the amount of change is due to an increase in gas pressure due to a deposition in the vacuum pump” to detect deposition.
Becourt (US Pat 7543492) teaches using current consumed by a motor and gas pressure to determine remaining life of a vacuum line and teaches that clogging is identified by tracking variation in time of power and gas pressure. This may be suggestive of using an amount of change in current due to an increase in gas pressure.  However, Becourt also teaches away from using a specified flow rate for the claimed initial and subsequent processes, because Becourt refers to variations in flow and indicates the disclosed invention is intended to diagnose solid pollution in the line regardless of magnitude of pumped flow.  Becourt also does not teach to average the current.
Samata et al. (US PGPub 20050107984) teaches using time-series data of motor current to diagnose a rotary machine.  Samata teaches that motor current increases as a result of reaction by-product rubbing between rotors, similarly to Sugiura.
Claims 2-5 and 17 depend on claim 1 and are allowable for at least the same reasons.
Claim 15 would be allowed if rewritten to exclude dependencies on non-allowed claims or by amending all claims upon which claim 15 depends to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM R CASEY/Examiner, Art Unit 2862    

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862